Prospectus Supplement dated August 31, The George Putnam Fund of Boston Prospectus dated 11/30/08 In July 2009, Putnam Management and the Board of Trustees of the fund agreed, effective August 1, 2009, to replace the funds previous expense limitation with a new arrangement that (a) imposes a new limit on the fee payable under the investor servicing contract and (b) places a limit on other expenses of the fund. The table of Total Annual Fund Operating Expenses in Fund summary  Costs associated with your investment is revised as follows to reflect projected expenses based on the funds current (6/30/09) asset level: Total annual fund operating expenses* (expenses that are deducted from f und assets) Total Acquired annual Distribution fund fund Management (12b-1) and Other operating operating fees service fees expenses** expenses*** expenses Class A 0.57% 0.25% 0.36% 0.02% 1.20% Class B 0.57% 1.00% 0.36% 0.02% 1.95% Class C 0.57% 1.00% 0.36% 0.02% 1.95% Class M 0.57% 0.75% 0.36% 0.02% 1.70% Class R 0.57% 0.50% 0.36% 0.02% 1.45% Class Y 0.57% N/A 0.36% 0.02% 0.
